Citation Nr: 9920587	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the veteran's claim on 
appeal.  The veteran, who had active service from October 
1974 to April 1978, appealed that decision to the BVA and the 
case was referred to the Board for appellate review. 


FINDING OF FACT

The veteran's disabilities preclude him from engaging in 
substantially gainful employment consistent with his age, 
education and occupational history.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability evaluation for pension purposes have been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

The veteran received a VA examination in September 1998.  The 
record does not show that the RO has had an opportunity to 
review the results of this examination and to issue a 
Supplemental Statement of the Case, nor that the veteran has 
waived this procedural right.  However, in view of the fact 
that the Board finds that entitlement to a permanent and 
total disability rating for pension purposes has been 
demonstrated, a remand for the RO to consider that evidence 
is not required.  38 C.F.R. § 20.1304(c).

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a).  There are three alternative regulations upon 
which a finding of permanent and total disability for pension 
purposes may be based.  The veteran may seek to establish, by 
utilizing the VA Schedule For Rating Disabilities, that he 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502.  That 
requires rating, and then combining each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined one-hundred percent schedular evaluation for 
pension purposes.  If the veteran suffers the permanent loss 
of the use of both hands or both feet, or of one hand and one 
foot, or of the sight of both eyes, or becomes permanently 
helpless or permanently bedridden, he will be considered 
permanently and totally disabled.  38 C.F.R. § 4.15.

Alternatively the veteran may establish permanent and total 
disability for pension purposes, absent a combined 100 
percent schedular evaluation, by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; and if 
there are two or more disabilities, there must be at least 
one disability rated at 40 percent or more and the combined 
rating must be 70 percent or more.  If the veteran is 
considered permanently and totally disabled under these 
criteria, he is then awarded a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b). 

The veteran has submitted statements from his private 
physician, Perry A. Klaassen, M.D., dated in January and 
April 1998.  In the January 1998 letter, Dr. Klaassen stated 
"I consider [the veteran] to be totally incapacitated at 
this time for any type of employment now or in the future 
because of chronic back pain," as well as a psychiatric 
disorder that Dr. Klaassen identified in the April 1998 
letter as major depression. 

At a VA psychiatric examination in August 1998, diagnoses 
included dysthymia.  The examiner assigned a Global 
Assessment of Functioning score of 50 to 55, which denotes 
moderate to serious symptoms and moderate to serious 
impairment of occupational functioning.  The American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed., 1994) (DSM-IV). 

At a VA general medical examination in September 1998, 
impressions included old back injury with intermittently 
symptomatic neck and low back pain, and functional loss which 
is usually mild but intermittently severe.

In view of the findings by the VA examiners and the opinion 
of Dr. Klaassen, the Board finds that the evidence of record 
is in relative equipoise on the issue of whether the veteran 
is permanently and totally disabled, and there is a 
reasonable doubt on that issue.  Under 38 C.F.R. § 3.102, 
when reasonable doubt arises, "such doubt will be resolved 
in favor of the claimant."  Accordingly, resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that entitlement to a permanent and total disability rating 
for pension purposes is established on an extraschedular 
basis, under 38 C.F.R. §§ 3.321(b)(2); 4.17(b). 


ORDER

A permanent and total disability evaluation for pension 
purposes is granted, subject to governing criteria concerning 
the payment of monetary awards.




		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

